ORDER
The Disciplinary Review Board having filed a report with the Supreme Court setting forth that CLIFTON E. HALL of BUDD LAKE, who was admitted to the Bar of this State in 1972, was disbarred from the practice of law in New York following proceedings in which it was established that CLIFTON E. HALL knowingly misappropriated client funds and the report further setting forth the recommendation that CLIFTON E. HALL be permanently disbarred under Rule 1:20 — 7(d)(5);
And CLIFTON E. HALL having failed to appear or otherwise respond to this Court’s Order to Show Cause as to why he should not be disbarred or otherwise disciplined; and good cause appearing,
It is ORDERED that CLIFTON E. HALL is disbarred, effective immediately; and it is further
*194ORDERED that respondent’s name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys; and it is further
ORDERED that respondent reimburse the Ethics Financial Committee for appropriate administrative costs.